DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya (Pub No. US 2012/0254345) in view of by Chayun et al. (Pub NO. US 2016/0364939)

Regarding Claim 1, Montoya teaches establishing a data connection  [Fig.1,item 118] between the service kiosk [Fig.1, item 100, Remote Access Device corresponds to kiosk] and the device [Target Device 120 of Fig.1] while the device is in a first compartment of the plurality of compartments; [[0014], multimode interface for connecting target devices]  obtaining service information from at least one of the user via an interface at the service kiosk, from the service profile, or from the device via the data connection,[Fig.1, Fig.2 Fig.4 and Fig.6. [0036] [0042], [0050] and [0057], update, diagnostics and other function] the service information describing a technical issue associated with the device; and configuring the device compartment to resolve the technical issue.  [Fig.1, Fig.2, Fig.4 and Fig.6, Remote service provider connects to the target device through the remote access device and perform diagnostic, update and/or repair]
Regarding Claim 1 Montoya teaches a remote service provider connects to a target device through a remote access device and performs diagnostic, update and/or repair to the target device.
Montoya does not teach authenticating, at a service kiosk comprising a plurality of compartments for holding respective devices, a user based on a credential provided by the user; loading a service profile associated with the user, the service profile describing a device assigned to the user;
However, Chayun teaches authenticating, at a service kiosk comprising a plurality of compartments for holding respective devices, a user based on a credential provided by the user; [[0007] [0016] [0020]-[0022],[0093] [0139] and [0176] user identification]  loading a service profile associated with the user, the service profile describing a device assigned to the user; [[0043],[0085],[0093], once the customer enters the identity, the system already has information about the identity, type and functionality of the mobile device, wherein the identity, type and functionality of the mobile device corresponds to the profile as claimed by the applicant]    
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to authenticate Montoya’s system using Chayun’s teaching to prevent unauthorized update/repair of the target device.  
Claims 7 and 12 are having similar limitations to that of the method of claim 1. Accordingly, claims 7 and 12 are rejected under a similar rational as that of claim 1 above. 
Claims 4-5 are rejected.  Remote device diagnostic and repair is well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 ( Applicant is hereby notified that because the Examiner's use of Official Notice was not specifically traversed in the previous Response, it has been taken to be admitted prior art. See § MPEP 2144.03(C).)
Regarding Claim 6, Montoya teaches the technical issue relates to one or more of configuring a setting of the device, installing an application on the device, removing malicious data from the device, restoring the device to a prior valid state, and updating an application on the device. [[0003] and [0036]]  
Regarding Claim 8, Montoya teaches the instructions are executable on the processor to receive the service information from a remote server that manages a device-as-a-service environment for the user.  [Fig.1, Fig.2, Fig.4 and Fig.6, Remote service provider connects to target device through remote access device and performs diagnostic, update and/or repair]
Regarding Claim 9, Montoya teaches the first compartment has a connector to establish the data connection between the service kiosk and the device, [Fig.1, item 118] the connector further to provide power to the device while the device is in the first. [using USB connection to provide power is well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282]
Regarding Claim 10, Montoya teaches the configuring of the device comprises modifying a state of the device over the data connection while the device is in the first compartment of the service kiosk [Fig.1, Fig.2, Fig.4 and Fig.6, Remote service provider connects to target device through Remote access device and perform Diagnostic, update and/or repair]
Regarding claim 11 Chayun teaches the instructions are executable on the processor  to provision, for the user, a second device stored in a second compartment of the service kiosk and to grant the user physical access to the second compartment of the service kiosk to provide the user a backup device from the second compartment while the device is configured in the first compartment to address the technical issue.  [[0009] [0011] [0056], Fig.3F, Fig.6A to C, replacement device until the user device is repaired] 
Regarding Claim 13, Montoya teaches wherein the establishing of the data connection comprises establishing a wired connection while the device is in the first compartment of the service kiosk,[Fig.1, item 118] and wherein the configuring of the device comprises configuring the device over the wired connection while the device is in the first compartment of the service kiosk[Fig.1, Fig.2, Fig.4 and Fig.6, Remote service provider connects to target device through Remote access device and perform Diagnostic, update and/or repair]
Regarding Claim 14, Montoya teaches wherein the configuring of the device comprises modifying a state of the device over the data connection while the device is in the first compartment of the service kiosk, and wherein the modifying of the state of the device comprises one or more of: installing a new program on the device over the data connection while the device is in the first compartment of the service kiosk, updating a program in the device over the data connection while the device is in the first compartment of the service kiosk, removing malicious data from the device over the data connection while the device is in the first compartment of the service kiosk, or restoring the device to a prior state over the data connection while the device is in the first compartment of the service kiosk. [[0003] and [0036]]  
Regarding claim 15 Chayun teaches the instructions when executed cause the service kiosk  to update records in a device-as-a-service database to reflect a possession status of the user regarding the device [[0009] [0011] [0056], Fig.3F, Fig.6A to C, replacement device until the user device is repaired] 
Regarding Claim 16, Montoya teaches the establishing of the data connection comprises establishing a wired connection while the device is in the first compartment of the service kiosk.  [Fig.1, item 118]
Regarding Claim 17, Montoya teaches the configuring of the device comprises configuring the device over the wired connection while the device is in the first compartment of the service kiosk. [Fig.1, item 118]  
Regarding Claim 18, Montoya teaches the configuring of the device comprises modifying a state of the device over the data connection while the device is in the first compartment of the service kiosk.  [Fig.1, Fig.2, Fig.4 and Fig.6, Remote service provider connects to target device through Remote access device and perform Diagnostic, update and/or repair]
Regarding Claim 19, Montoya teaches the modifying of the state of the device comprises one or more of: installing a new program on the device over the data connection while the device is in the first compartment of the service kiosk, updating a program in the device over the data connection while the device is in the first compartment of the service kiosk, removing malicious data from the device over the data connection while the device is in the first compartment of the service kiosk, or restoring the device to a prior state over the data connection while the device is in the first compartment of the service kiosk. [[003] ,[0036], Fig.1, Fig.2, Fig.4 and Fig.6, Remote service provider connects to target device through Remote access device and perform Diagnostic, update and/or repair] 
Regarding Claim 20 , Montoya teaches the modifying of the state of the device comprises one or more of: installing a new program on the device over the data connection while the device is in the first compartment of the service kiosk, updating a program in the device over the data connection while the device is in the first compartment of the service kiosk, removing malicious data from the device over the data connection while the device is in the first compartment of the service kiosk, or restoring the device to a prior state over the data connection while the device is in the first compartment of the service kiosk. [[003] ,[0036], Fig.1, Fig.2, Fig.4 and Fig.6, Remote service provider connects to target device through Remote access device and perform Diagnostic, update and/or repair] 

Claim 2-3 and 7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya (Pub No. US 2012/0254345) in view of by Chayun et al. (Pub NO. US 2016/0364939) further in view of Hubson (Pub NO. US 2014/0239883)
Regarding Claim 2 the combination of Montoya and Chayun does not explicitly teach grant physical access to a first compartment of the service kiosk upon determining resolving the technical issue will take a predetermined period to allow the user to leave the device in the first compartment of the service kiosk, the first compartment including a power source to provide power to the device and a data connection to provide an operable connection between the device and the service kiosk.  
However, Hubson teaches grant physical access to a first compartment of the service kiosk upon determining resolving the technical issue will take a predetermined period to allow the user to leave the device in the first compartment of the service kiosk, the first compartment including a power source to provide power to the device and a data connection to provide an operable connection between the device and the service kiosk.  [[0056][0058], [0092]-[0096], [0169]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use the powering mechanism to power up Montoya’s device inside the kiosk and let user know about the time required to repair Montoya’s device using Hubson’s teaching. Doing so would have provide user with estimated time to repair and let the user rent/buy/borrow a backup device if required. 
Regarding claim 3 Chayun teahces provisioning, for the user, a second device stored in a second compartment of the service kiosk; and granting physical access to the second compartment of the service kiosk.  [[0009] [0011] [0056], Fig.3F, Fig.6A to C, replacement device until the user device is repaired]
Response to Arguments
Applicant’s arguments, see Remarks, filed on 05/27/2022, with respect to the rejection(s) of claims 1-15 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior arts. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186